--------------------------------------------------------------------------------

Exhibit 10.3
 
 
WARRANT CANCELLATION AGREEMENT


This WARRANT CANCELLATION AGREEMENT (this “Agreement”), dated January 12th, 2011
is made by and between SLM HOLDING PTE LTD.., a Singapore corporation
(hereinafter “SLM”) and ECOBLU PRODUCTS INC., a Colorado
Corporation (hereinafter “ECOB”)
 
WHEREAS, ECOB will enter into an Investment Agreement (the Investment Agreement)
with affiliates of SLM pursuant to which ECOB will agree to issue 81,000,000
shares of Common Stock to such affiliates on the terms and conditions stated
therein (terms not otherwise defined herein have the meanings ascribed to them
in the Investment Agreement);
 
WHEREAS, SLM has previously acquired all right, title and interest in Series A
through G Warrants issued March 26, 2010, for a total of  26,250,000 shares (the
“Warrants”), and all rights granted to certain noteholders to convert debt to
3,750,000 shares of the Company’s Common Stock (“Conversion Rights”);  and
 
WHEREAS, to induce ECOB to enter into the Investment Agreement and to issue
Common Stock under the Investment Agreement, SLM has agreed to the cancellation
of the Warrants and Conversion Rights;
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending legally to be bound hereby, SLM and ECOB hereby agree as follows:


 
1.
REPRESENTATIONS AND WARRANTIES OF SLM

 
SLM hereby represents and warrants to ECOB, as of the date of this Agreement and
as of the Closing, as follows:
 
 
a.
Organization.  SLM is a corporation incorporated under the laws of Singapore.

 
 
b.
Authority; Binding Effect; No Conflicts.  SLM has the requisite corporate power
and authority to enter into and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated
hereby.    This Agreement is a valid, legal and binding obligation of SLM
enforceable against SLM in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally and subject to
general principles of equity (regardless of whether such enforcement is
considered in a proceeding at law or at equity). Neither the execution and
delivery of this Agreement nor the performance of the obligations contemplated
hereby will result in any violation of or be in conflict with or constitute a
default under (with or without lapse of time, notice or both) (i) the
organizational documents of SLM, (ii) any agreement or instrument to which SLM
is a party or by which SLM or its properties or assets are bound, or (iii) any
applicable law, ordinance, rule or regulation or any applicable order of any
court or governmental authority.

 
 
c.
SLM is the sole beneficial and legal owner of all right, title and interest in
the Warrants and the Conversion Rights.

 


Warrant Cancellation Agreement
 
 

--------------------------------------------------------------------------------

 

 
2.
CANCELLATION.

 
 
SLM hereby agrees that upon the Closing and issuance of the Purchased Shares the
Warrants and Conversion Rights shall be automatically cancelled and ECOB shall
be irrevocably released from any further obligations with respect to the
Warrants and Conversion Rights.  On or prior to the date of Closing SLM shall
deliver to ECOB or its representative the original copies of all Warrants and
other documents pertaining to the Conversion Rights.



 
3.
GOVERNING LAW AND JURISDICTION

 
Governing Law and Jurisdiction.  THIS AGREEMENT AND THE OTHER DOCUMENTS AND
AGREEMENTS ISSUED PURSUANT TO THIS AGREEMENT WILL BE GOVERNED BY THE LAWS OF THE
STATE OF CALIFORNIA.  ANY ACTION SEEKING TO ENFORCE ANY PROVISION OF, OR BASED
ON ANY MATTER ARISING OUT OF OR IN CONNECTION WITH, THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT MAY BE BROUGHT ONLY IN THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF CALIFORNIA OR IN ANY
CALIFORNIA STATE COURT HAVING APPROPRIATE JURISDICTION LOCATED IN SAN DIEGO
COUNTY, CALIFORNIA AND EACH OF THE PARTIES HERETO HEREBY CONSENTS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS (AND OF THE APPROPRIATE APPELLATE COURTS)
IN ANY SUCH ACTION AND WAIVES ANY OBJECTION TO VENUE LAID THEREIN.  SERVICE OF
PROCESS SHALL BE IN ACCORDANCE WITH THE FEDERAL RULES OF CIVIL PROCEDURE OR THE
LOCAL RULES OF THE APPROPRIATE CALIFORNIA STATE COURT,WHICHEVER IS APPROPRIATE
IN  SUCH ACTION, AND MAY BE SERVED UNDER SUCH APPROPRIATE RULES ANYWHERE IN THE
WORLD, WHETHER WITHIN OR WITHOUT THE STATE OF CALIFORNIA.  BOTH PARTIES WAIVE
ANY OBJECTION BASED ON VENUE OR FORUM NON CONVENIENS WITH RESPECT TO ANY ACTION
INSTITUTED THEREIN.
 
 
7.
NOTICE






 
All communications or notices required or permitted by this Agreement must be in
writing and will be deemed to have been given as follows:  (a) on the date when
hand-delivered to an officer of any party; (b) on the date transmitted if sent
by fax or other electronic means, if a paper copy is also sent by regular mail
and no notice of non-transmission is received by the sending party; (c) on the
third business day after the date deposited with a recognized international
commercial courier for overnight delivery; or (d) on the 5th business day after
the date deposited in the United States mail if sent by certified mail, postage
prepaid, return receipt requested.  All notices must be addressed as follows,
unless and until any of such parties notifies the other in accordance with this
Section of a change of address:

 


 
Warrant Cancellation Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

  If to ECOB: EcoBlu Products, Inc.     Attention:  Chief Executive Officer    
909 West Vista Way     Vista, California     Fax: (760) 732-5845    
Email:  sconboy@ecob.net               If to SML: SLM Holding Pte Ltd.    
Attention: Chief Executive Officer     133 New Bridge Road     #18-08 Chinatown
Point     Singapore 059413     Facsimile :  +65 6342 0777     Email :
scho@manhattan.sg

 
 
 
8.
MISCELLANEOUS

 
 
No amendment, waiver or modification of the provisions hereof shall be valid
unless in writing and signed by the parties hereto and then only to the extent
therein set forth.  Each party agrees to perform all further acts and execute,
acknowledge and deliver any documents reasonably necessary, appropriate or
desirable, to carry out the provisions of this Agreement.

 
 
9.
COUNTERPARTS

 
 
This Agreement may be executed via facsimile or email and in one or more
counterparts, each of which when executed shall be deemed an original, and all
of which taken together shall constitute one and the same document.









[Remainder of page intentionally left blank.  Signature page follows.]
 
 
 
 
 
 
 
 
 
 

Warrant Cancellation Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Warrant Cancellation
Agreement the day and year first written above.
 
 

  SLM HOLDING PTE LTD.                          
 
By:
        Name:       Title:                              ECOBLU PRODUCTS, INC.  
                          By:         Name: Steve Conboy       Title: President
– CEO  

 
 
 
 
 
 
 
 
 
 
 
 

Warrant Cancellation Agreement
 
 

--------------------------------------------------------------------------------

 
